02/16/2022
                 IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                                       February 15, 2022

           ROBERT K. PERRY v. THOMAS BROCKWAY, SR. ET AL.

                   Appeal from the Chancery Court for Wayne County
                       No. 2018-CV-5936 David L. Allen, Judge
                       ___________________________________

                             No. M2021-00532-COA-R3-CV
                         ___________________________________


Plaintiff appeals the dismissal of his action to set aside several alleged fraudulent
conveyances. Because the orders appealed do not resolve all the claims between the
parties, we dismiss the appeal for lack of a final judgment.


                Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

FRANK G. CLEMENT, JR., P.J., M.S., ANDY D. BENNETT, and W. NEAL MCBRAYER, JJ.

Andrew B. Sanders, Memphis, Tennessee, for the appellant, Robert K. Perry.

Charles M. Weirich, Jr., Memphis, Tennessee, for the appellees, Brockway I Irrevocable
Trust, Brockway II Irrevocable Trust, Lynda Brockway, and Thomas Brockway, Sr.


                                MEMORANDUM OPINION1

       In 2010, Robert K. Perry filed a suit for breach of contract and misrepresentation
against his former employer, Target Medical, Inc.; its president, Tom Brockway, Sr.; and
the president’s son, Brent Brockway. While that suit was pending, Mr. Perry filed the
present action alleging that Tom Brockway, Sr. and his wife, Lynda Brockway, had
“fraudulently transferred Target Medical” and several parcels of real property to their sons
and two trusts.



       1
           Under the rules of this Court, as a memorandum opinion, this opinion may not be published,
“cited[,] or relied on for any reason in any unrelated case.” TENN. CT. APP. R. 10.
       The defendants, Thomas Brockway, Sr., Lynda Brockway, Brockway I Irrevocable
Trust, and Brockway II Irrevocable Trust, filed an answer asserting that Mr. Perry’s claims
were barred by the statute of limitations. The two trusts also filed a counterclaim alleging
that Mr. Perry created an unlawful cloud on their title and seeking compensatory and
punitive damages.

       Mr. Perry moved for summary judgment on his claims. The defendants moved to
dismiss Mr. Perry’s claims under Tennessee Rule of Civil Procedure 12.02(6). On April
15, 2021, the trial court entered two orders. The first denied Mr. Perry’s motion for
summary judgment. The second granted the defendants’ motion to dismiss Mr. Perry’s
claims. Neither order addressed the defendants’ counterclaim. Mr. Perry filed his notice
of appeal on May 17, 2021.

        A party is entitled to an appeal as of right only after the trial court has entered a final
judgment. TENN. R. APP. P. 3(a). A final judgment is a judgment that resolves all the
claims between all the parties, “leaving nothing else for the trial court to do.” In re Estate
of Henderson, 121 S.W.3d 643, 645 (Tenn. 2003) (quoting State ex rel. McAllister v.
Goode, 968 S.W.2d 834, 840 (Tenn. Ct. App. 1997)). An order that adjudicates fewer than
all the claims between all the parties is subject to revision at any time before the entry of a
final judgment and is not appealable as of right. TENN. R. APP. P. 3(a); In re Estate of
Henderson, 121 S.W.3d at 645.

       Upon receipt of the record, this Court determined that the April 15, 2021 orders
were not final because the trial court had not disposed of the trusts’ counterclaim. Thus,
on October 5, 2021, we ordered the parties either to obtain a final order disposing of the
remaining claim within ninety days or else to show cause why the appeal should not be
dismissed. Although more than ninety days have passed, the parties have not responded to
the show cause order, and the trial court clerk has notified this Court that no final judgment
has been entered.

       The appeal is dismissed for lack of a final judgment. The dismissal is without
prejudice to the filing of a new appeal once a final judgment has been entered. The case is
remanded to the trial court for further proceedings consistent with this opinion. The costs
are taxed to Robert K. Perry.


                                                                    PER CURIAM




                                                2